DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiver in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
The receiver corresponds to the specifications on page 8 and Fig. 1 110, which is coupled to controller 120.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 13, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filippova et al (US Patent 10229111 B1).
Regarding claim 1, Filippova discloses a natural language generating apparatus comprising: 
a receiver configured to receive semantic expression information for generating a natural language sentence (col 8 lines 41-51 system obtaining 302 a sentence); and 
a controller (Fig. 2 query processor 232) configured to: 
generate a dependency tree representing a syntax structure of at least one word determined based on the received semantic expression information (col 8 lines 51-67 to col 9 lines 1-11  tokenizes 304 the obtained sentence; after tokenizing the obtained sentence into a plurality of tokens, the system may generate a dependency tree based on semantic relationships existing in the obtained sentence), based on a trained neural network model (col 9 lines 12-31 processes 306 each token of the obtained sentence in a first order using a first recurrent neural network; col 10 lines 41-54 The system can also perform the process 300 on inputs in a set of training data, i.e., a set of inputs for which the output that should be predicted by the system is known, in order to train the system, i.e., to determine trained values for the parameters of the recurrent neural networks), and 
(col 10 lines 28-40 The system may generate 310 a summarized version of the obtained sentence using the outputs of the second recurrent neural network generated by the second neural network for each token).

Regarding claim 10, Filippova discloses the natural language generating apparatus of claim 1, wherein the controller is configured to generate the natural language sentence based on node values of all nodes constituting the generated dependency tree (col 10 lines 28-40 The system may generate 310 a summarized version of the obtained sentence using the outputs of the second recurrent neural network generated by the second neural network for each token). 

Regarding claim 12, Filippova discloses the natural language generating apparatus of claim 10, further comprising an output device, wherein the controller is configured to control the output device to output the generated natural language sentence as a voice signal (col 8 lines 25-31 the summary 251 of the sentence 236 may be output using audio signals via a speaker of the user device 210). 

Regarding claims 13 and 18 (drawn to a method):               
The proposed rejection of Filippova, explained in the rejection of apparatus claims 1 and 10, anticipates the steps of the method of claims 13 and 18 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1 and 10 are equally applicable to claims 13 and 18.

Regarding claims 19 (drawn to a vehicle):                  


Regarding claims 20 (drawn to a CRM):                  
The proposed rejection of Filippova, explained in the rejection of apparatus claim 1 anticipates the steps of the computer readable medium of claim 20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 20. See further Filippova col 10 lines 54-67. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippova as applied to claim 1 and 13 above, and further in view of Delgo et al (US 20180232443).
Regarding claim 2, Filippova discloses the natural language generating apparatus of claim 1, but fails to teach wherein the controller is configured to visit at least one node constituting a training dependency tree included in training data, based on a predetermined traversal algorithm, and to train the neural network model based on a node value of the visited node. 
(¶79-81 This is done traversing to the root of the tree, and then performing back tracking, traversing down each sub-tree of the dependency tree, in breadth-first search (BFS) order, and collecting any word found which is classified as a subject above a certain pre-defined confidence score (probability) threshold.; Training of the logistic regression model can be carried out based on a set of pre-annotated example sentences).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to visit at least one node constituting a training dependency tree included in training data, based on a predetermined traversal algorithm, and to train the neural network model based on a node value of the visited node from Delgo into the natural language generating apparatus as disclosed by Filippova. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 3, the combination of Filippova and Delgo discloses the natural language generating apparatus of claim 2, wherein the controller is configured to visit the at least one node constituting the training dependency tree based on a breadth-first search (BFS) algorithm (Delgo ¶79 this is done traversing to the root of the tree, and then performing back tracking, traversing down each sub-tree of the dependency tree, in breadth-first search (BFS) order, and collecting any word found which is classified as a subject above a certain pre-defined confidence score (probability) threshold). 


Regarding claim 4, the combination of Filippova and Delgo discloses the natural language generating apparatus of claim 2, wherein, when at least one of a node value of a first node visited or a node value of a parent node of the first node is input, the controller is configured to train the neural network model such that a node value of a second node to be visited next to the first node is output (Delgo Fig. 1 & ¶41 graph with nodes; e.g. the entity China 101 has a type 106 of Country 103; is connected to the entity Renminbi 102 which itself has a type of Currency 109; and is connected to the surface Form property values 107 and 108 "People's Republic of China" 104, and "China" 105). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein, when at least one of a node value of a first node visited or a node value of a parent node of the first node is input, the controller is configured to train the neural network model such that a node value of a second node to be visited next to the first node is output from Delgo into the natural language generating apparatus as disclosed by Filippova. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 5, the combination of Filippova and Delgo discloses the natural language generating apparatus of claim 4, wherein the first node and the second node are sibling nodes (Delgo Fig. 1 & ¶41 graph with nodes; e.g. the entity China 101 has a type 106 of Country 103; is connected to the entity Renminbi 102 which itself has a type of Currency 109; and is connected to the surface Form property values 107 and 108 "People's Republic of China" 104, and "China" 105). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first node and the second node are sibling nodes from Delgo into the natural language generating apparatus as disclosed by Filippova. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 6, Filippova discloses the natural language generating apparatus of claim 1, but fails to teach wherein the controller is configured to generate the dependency tree on which a root word determined based on the semantic expression information is a node value of a root node, based on the trained neural network model. 
Delgo teaches wherein the controller is configured to generate the dependency tree on which a root word determined based on the semantic expression information is a node value of a root node, based on the trained neural network model (Fig. 3 & ¶73 dependency parsed sentence having a root node; ¶79-81 Training of the logistic regression model can be carried out based on a set of pre-annotated example sentences).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to generate the dependency tree on which a root word determined based on the semantic expression information is a node value of a root node, based on the trained neural network model from Delgo into the natural language generating apparatus as disclosed by Filippova. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 7, the combination of Filippova and Delgo discloses the natural language generating apparatus of claim 6, wherein the controller is configured to initiate generating the dependency tree which includes the node value of the root node having the root word by inputting the root word to the trained neural network model (Delgo Fig. 3 & ¶73 dependency parsed sentence having a root node; ¶79-81 Training of the logistic regression model can be carried out based on a set of pre-annotated example sentences). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to initiate generating the dependency tree which includes the node value of the root node having the root word by inputting the root word to the trained neural network model from Delgo into the natural language generating apparatus as disclosed by Filippova. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 8, the combination of Filippova and Delgo discloses the natural language generating apparatus of claim 6, wherein the controller is configured to determine a child node of the root node visited based on a breadth-first search (BFS) algorithm and a node value corresponding to the child node, based on the trained neural network model, and to generate the dependency tree based on the determined child node and the node value corresponding to the child node (Delgo ¶73-79 FIG. 3 shows a part-of-speech (POS)--tagged and dependency parsed sentence would look like conceptually; If a candidate relation predicate is identified for which the (minimal) word embedding vector distance to one of the word embedding vectors associated with the named entity is under the threshold, we then continue the dependency parse traversal process is continued to attempt and find the subject of the candidate relation. This is done traversing to the root of the tree, and then performing back tracking, traversing down each sub-tree of the dependency tree, in breadth-first search (BFS) order, and collecting any word found which is classified as a subject above a certain pre-defined confidence score (probability) threshold). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to determine a child node of the root node visited based on a breadth-first search (BFS) algorithm and a node value corresponding to the child node, based on the trained neural network model, and to generate the dependency tree based on the determined child node and the node value corresponding to the child node from Delgo into the natural language generating apparatus as disclosed by Filippova. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 9, the combination of Filippova and Delgo discloses the natural language generating apparatus of claim 8, wherein the controller is configured to determine an output value of the trained neural network model using a node value of a third node and a node value of a parent node of the third node, as a node value of a sibling node of the third node (Delgo Fig. 3 & ¶71-73 FIG. 3 shows a part-of-speech (POS)--tagged and dependency parsed sentence would look like conceptually. Each token (word) in the original sentence is associated with a part-of-speech (POS) tag, and a full dependency parse tree is constructed, whereby each edge in the dependency parse tree is associated with a specific dependency tag, signifying the syntactic relation between the different parts of the sentence). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to determine an output value of the trained neural network model using a node value of a third node and a node value of a parent node of the third node, as a node value of a sibling node of the 

Regarding claims 14-17 (drawn to a method):               
The proposed combination of Filippova and Delgo, explained in the rejection of apparatus claims 2, 4, 6 and 8, renders obvious the steps of the method of claims 14-17 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2, 4, 6 and 8are equally applicable to claims 14-17.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippova as applied to claim 10 above, and further in view of Boyer (US 20140331120).
Regarding claim 11, Filippova discloses the natural language generating apparatus of claim 10, but fails to teach wherein the controller is configured to visit all the nodes of the generated dependency tree based on a depth-first search (DFS) algorithm and to generate the natural language sentence by arranging words corresponding to the nodes of the generated dependency tree based on an order of visit. 
Boyer teaches wherein the controller is configured to visit all the nodes of the generated dependency tree based on a depth-first search (DFS) algorithm and to generate the natural language sentence by arranging words corresponding to the nodes of the generated dependency tree based on an order of visit (¶67 parse tree data; depth first search is performed).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to visit all the nodes of the generated dependency tree based on a depth-first search (DFS) algorithm and 

Examiner Notes
The examiner notes prior art cited but not relied on in the office action:
Bharadwaj (US 2020/0258509) teaches in ¶33 “The client devices 106.sub.1-N may include, for example, one or more of: a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in -vehicle communications system, an in -vehicle entertainment system, an in -vehicle navigation system)…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN KY/Primary Examiner, Art Unit 2669